ppeal by employer and its insurance carrier from a decision of the Workmen’s Compensation Board awarding claimant compensation for disability by reason of silieo-tubereulosis, an occupational disease. Claimant was employed as an assistant engineer on vehicular tunnel construction by employer from 1938 until August, 1950, except for two years of suspended operations during which period he worked for a government agency at Washington, D. C. In general, his work entailed inspection of operations and tunnel construction such as shield driving, rock drilling, chipping and blasting, with exposure to silica dust. After January 1, 1950, appellant, The Home Indemnity Company, was the employer’s insurance carrier. Before that the State Insurance Fund was the carrier. The board found disability by reason of silieo-tubereulosis consequent upon employment with Triborough Bridge and Tunnel Authority, contracted in the same employment with the same employer by whom claimant was employed when disabled, and a continuance in the same employment with the same employer from the time of contracting the disease to the time of disablement. The issues on this appeal are (a) no medical evidence established the diagnosis of silieo-tubereulosis with reasonable certainty, and (b) assuming claimant has such disease, there was no injurious exposure after January 1, 1950, when appellant carrier’s coverage became effective. Substantial evidence supported the finding of disability due to silieo-tubereulosis. There was also substantial evidence of exposure to dust hazard subsequent to January 1, 1950. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Bergan, Halpern and Zeller, JJ., concur; Imrie, J., taking no part.